UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1793



MARK A. WARD,

                                              Plaintiff - Appellant,

          versus


PETER E. MALONEY, Plan     Administrator,   LIN
Television Corporation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cv-00424-WLO)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. William McCardell Furr, WILLCOX &
SAVAGE, Norfolk, Virginia; Robert K. Taylor, PARTRIDGE, SNOW &
HAHN, LLP, Providence, Rhode Island, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark A. Ward appeals the district court’s order denying

his post judgment motion for the district court judge to recuse

himself. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. Ward v. Maloney, No. 1:05-cv-00424 (M.D.N.C. July 30, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -